                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CRIMINAL ACTION NO. 3:99-CR-00109-GCM
 UNITED STATES,

                Plaintiff,

    v.                                                      ORDER

 JOSE JULIO MORBAN-LOPEZ,

                Defendant.


         THIS MATTER comes before the Court upon Defendant Jose Morban-Lopez’s pro se

Motion for Reconsideration and Abeyance (ECF Doc. 394). Having reviewed the Motion, the

Court finds that it should be DENIED AS MOOT.

         IT IS THEREFORE ORDERED that Defendant Jose Morban-Lopez’s pro se Motion for

Reconsideration and Abeyance (ECF Doc. 394) is DENIED AS MOOT.


                                     Signed: June 9, 2021




          Case 3:99-cr-00109-GCM Document 401 Filed 06/09/21 Page 1 of 1
